Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The word “form” does not make sense in the claim, making the claim indefinite. It should be corrected to recite “from” to overcome this rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9375119) and Grim (US 20090295572).
Regarding claim 1, Lee teaches a method of detecting and identifying at least one sound of interest (identifying sound, Lee, col 3, ln 64- col 4, ln 4), the method comprising: 
recording an audio stream using a microphone (sound input unit 110 having one or more microphones, Lee, col 3, ln 64-66) disposed in an activity detector (robot cleaner 10, Lee, col 4, ln 38-46, fig 5); 
detecting a sound from the audio stream using a processor disposed in the activity detector (although Lee does not disclose that the robot cleaner as a processor, Lee does disclose it’s a sound processing technique and it would have clearly been obvious based on the whole disclosure that Lee was contemplating that the robot cleaner had some sort of processor to carry out the disclosed functions, Lee, col 11, ln 31-36), the processor being operably coupled to the microphone (receiving sound from microphone, Lee, col. 11, ln 41-47); 
in response to detecting the sound, identifying the sound as at least one predetermined sound in a plurality of predetermined sounds using the processor (recognizing the received ambient sound, Lee, col 11, ln 41-51); 
comparing the at least one predetermined sound to the at least one sound of interest using the processor (matching is a form of comparison, Lee, col 10, ln 3-17; also see Lee, col 13, ln 46-59); 
in response to matching the at least one predetermined sound to at least one sound of interest (matching a sound with an event sound model, Lee, col 13, ln15-27), generating a message using the processor (message corresponding to the event sound, Lee, col 12, ln 13-23; such as voice message, Lee, col 12, ln 8-12), the message including verbal information (voice message, Lee, col 12, ln 8-12) about the at least one sound of interest (message “corresponds” to the event sound, Lee, col 12, ln 12-23); 
transmitting the message using a transmitter coupled to the processor (transmitting the message, Lee, col 12, ln 23-26; Lee, col 14, ln 30-33); and 
receiving the message (terminal device 20 receives information from the robot cleaner 10, Lee, col 4, ln 47-54; communication unit 160 of robot cleaner transmits message to terminal device 20 by using a communication network, Lee, col 5, ln 46-55) using an activity receiver (terminal device 20).
However, Lee does not explicitly teach the feature wherein the message contains text. Lee does teach outputting a voice message when the message is output locally at the robot cleaner (Lee, col 4, ln 31-37). Lee also teaches that a message is transmitted from the robot cleaner 20 to the terminal device 10 (Lee, col 5, ln 46-55).
Grim teaches a sound recognition system (Grim, [0047]) and broadcasting an alert by text message (Grim, [0049]). It would have been obvious to transmit a message with text in Lee since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 2, Lee and Grim teach the method of claim 1.
Although Lee and Grim do not teach wherein the processor in the activity detector does not communicate with another processor that is physically separate from the activity detector before transmitting the message using the transmitter coupled to the processor, it would have been obvious to one of ordinary skill in the art to have the robot cleaner not communicate with the processor in the terminal device before a message is transmitted with the motivation of saving battery power.
Regarding claim 3, Lee and Grim teach the method of claim 1, wherein the sound is a non-verbal sound (breaking window, Lee, col 4, ln 4-8).
Regarding claim 14, Lee and Grim teach the method of claim 1, wherein the at least one sound of interest is a first subset of the plurality of predetermined sounds, and further comprising, after receiving the message using the activity receiver: changing the at least one sound of interest to a second subset of the plurality of predetermined sounds different form the first subset (when sound model is updated and new environmental sounds are added, the new second subset of sounds is different from the old first subset of sounds prior to the update, Lee, col 10, ln 26-44).
Regarding claim 15, Lee and Grim teach the method of claim 1, further comprising, after transmitting the message using the transmitter and before receiving the message using the activity receiver: receiving and storing the message using a server operably coupled to the activity detector and the activity receiver; and transmitting the message from the server to the activity receiver (robot cleaner and terminal device transmit and receive signals via a server, Lee, col 5, ln 3-6; it is noted that the claim language is met by the robot cleaner transmitting the message to a server and then the message is transmitted from the server to the terminal device which would be obvious to one of ordinary skill in the art based on this portion of Lee).
Regarding claim 16, Lee and Grim teach the method of claim 1 (as detailed above).
Regarding the unique claim limitations of claim 16, Lee and Grim teach receiving and storing the message using a server operably coupled to the activity detector and the activity receiver; and transmitting the message from the server to the activity receiver (robot cleaner and terminal device transmit and receive signals via a server, Lee, col 5, ln 3-6; it is noted that the claim language is met by the robot cleaner transmitting the message to a server and then the message is transmitted from the server to the terminal device which would be obvious to one of ordinary skill in the art based on this portion of Lee).
However, Lee and Grim do not explicitly teach the feature wherein, before transmitting the message using the transmitter coupled to the processor, the processor in the activity detector does not communicate with another processor that is physically separate from the activity detector. It would have been obvious to one of ordinary skill in the art to have the robot cleaner not communicate with the processor in the terminal device before a message is transmitted with the motivation of saving battery power.
Claim 17 is substantially similar to claim 1 and is rejected for the same reasons.
Regarding claim 19, Lee and Grim teach the activity recognition system of claim 17.
Although Lee and Grim do not explicitly teach the feature wherein the activity detector is a mobile phone, Lee teaches that the robot cleaner outputs a recognized event sound and it would have been obvious that the recognized event sound could be transmitted as the “sound information” which is transmitted to the terminal device (Lee, col 12, ln 45-54) in which case the robot cleaner could be considered to be a mobile telephone. Lee teaches that the terminal device can be a cell phone (Lee, col 4, ln 62-66) and that the robot cleaner can have a communication scheme where a smart phone is available.
It would have been obvious to one of ordinary skill in the art that the system of Lee could be implemented in a cell phone instead of a robot cleaner since doing so yields predictable results and merely switches the action of real-time audio pickup and transmission with the dirt pickup, audio pickup, and arguably non-real-time transmission of the sound information picked up of Lee (sound information is transmitted to the terminal device, Lee, col 12, ln 45-54).
Regarding claim 20, Lee and Grim teach the activity recognition system of claim 17.
Although Lee and Grim do not explicitly teach the feature wherein the processor is not communicatively coupled to a server, Lee recognizes that battery power of the robot cleaner is finite (Lee, col. 9, ln 35-47) and it would have been obvious to one of ordinary skill in the art to shut off certain functional components when the robot cleaner is charging or low on power such that the processor is not communicatively coupled to the server since doing so involves routine skill and yields predictable results..

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Grim, and Kamiya (US 20140321759).
Regarding claim 4, Lee and Grim teach the method of claim 1, further comprising, in response to matching the at least one predetermined sound to at least one sound of interest (once the sound recognition unit recognizes event sound, image detection unit detects image information, Lee, col 5, ln 18-24): acquiring an image using a camera coupled to the processor (camera in image detection unit, Lee, col 5, ln 7-17); and identifying an object in the image that is generating the at least one sound of interest (using detected image information to determine if fire is occurring, Lee, col 5, ln 18-33).
However, Lee does not explicitly teach the feature wherein, in response to a contrast of the image preventing identification of objects in the image, normalizing a brightness of the image.
Kamiya teaches an image recognition process where detectability of image recognition is increased by adjusting brightness and contrast (Kamiya, [0030]) and it would have been obvious to one of ordinary skill in the art to normalize the value when lack of contrast does not allow meaningful recognition of an image since doing so is the use of a known technique to improve a similar system in the same way.
Claim 18 is substantially similar to claim 4 and is rejected for the same reasons.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Grim, and Zhu (US 20170206916).
Regarding claim 5, Lee and Grim teach the method of claim 1.
Although Lee and Grim do not explicitly teach the feature wherein the audio stream is segmented into a series of frames, each frame containing a portion of the audio stream, Zhu teaches a voice activity detection method where the audio stream (audio stream with frame length of 20 ms, Zhu, [0093]) is segmented into frames (Zhu, [0006]). It would have been obvious to one of ordinary skill in the art to divide an audio stream into frames since doing so is the use of a known technique top improve a similar system in the same way.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Grim, and Zhu, and Rhein (US 20090069909).
Regarding claim 6, Lee, Grim, and Zhu teach the method of claim 5.
 wherein the portion of the audio stream in each frame has a sound level (spectrum amplitude of current frame, Zhu, [0092]).
Although Lee, Grim and Zhu do not teach wherein detecting the sound from the audio stream using the processor comprises: applying a first filter to each frame, the first filter having a threshold such that the frame is inactive when the sound level of a frame is less than the threshold and the frame is active when the sound level of the frame is greater than or equal to the threshold; and applying a second filter to the series of frames, the second filter being configured to extract a subset of frames from the series of frames such that the subset of frames is substantially comprised of active frames, the subset of frames being the sound.
Rhein teaches determining active frames by determining which frames have energy below a threshold (i.e. “a first filter” as claimed, Rhein, [0024], [0063]) and excluding frames from further processing that are determined to be not active (i.e. “a second filter” as claimed, Rhein, [0024], [0063]).
It would have been obvious to one of ordinary skill in the art to incorporate the method of Rhein into the combination of Lee, Grim, and Zhu since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 7, Lee, Grim, Zhu, and Rhein teach the method of claim 6.
Although Lee, Grim, Zhu, and Rhein do not explicitly teach the feature wherein the sound level is a spectral amplitude of the audio stream, and wherein the sound level and the threshold are frequency dependent, Zhu teaches determining active frames based on an average of subbands SNR and it would have been obvious to make the active frame detection frequency dependent since doing so is the use of a known technique to improve a similar system in the same way.
Regarding claim 8, Lee, Grim, Zhu, and Rhein teach the method of claim 6, wherein the sound level is represented as a likelihood ratio (likelihood chance, Lee, col 10, ln 56-60), and wherein applying the first filter to each frame comprises: representing the sound using a first Gaussian mixture model (event sound model implemented in the form of Gaussian mixture model, Lee, col 9, ln 63- col 109, ln 2); representing background noise using a second Gaussian mixture model (environmental sound model implemented in the form of Gaussian mixture model, Lee, col 9, ln 63- col 109, ln 2); and calculating the likelihood ratio using the first Gaussian mixture model and the second Gaussian mixture model (first recognition portion and second recognition portion, Lee, col 10, ln 56- col 11, ln 12).

Allowable Subject Matter
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KILE O BLAIR/Primary Examiner, Art Unit 2651